Per Curiam :
In view of the express declaration of the landlord that under no circumstances will she execute or consent to the assignment of a lease to the plaintiff, it is useless to continue this temporary injunction, and the plaintiff should be left to his remedy at law. The order continuing the injunction is reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Ingraham, McLaughlin, Laughlin, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.